Citation Nr: 1041885	
Decision Date: 11/08/10    Archive Date: 11/18/10

DOCKET NO.  07-28 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to service connection for diabetes mellitus, to 
include as secondary to the service-connected sarcoidosis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel






INTRODUCTION

The Veteran had active military service from April 1974 to July 
1977.   

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision by the Department 
of Veterans' Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina, which denied the benefit sought.  

The Board notes that in August 1986 the RO denied service 
connection for diabetes mellitus on a direct basis as well as on 
a secondary basis as related to her service-connected 
sarcoidosis.  The Veteran then appealed the decision.  In August 
1987, the Board denied service connection on both a direct and 
secondary basis.  The Board denied service connection because 
there was no evidence of a current diagnosis of diabetes mellitus 
and no evidence that another current disability was proximately 
due to or the result of a service-connected sarcoidosis.  

In May 2002 the Veteran submitted clinical records from her 
period of active duty that showed she had an in-service diagnosis 
of gestational diabetes.  In August 2006 the Veteran filed a 
petition to reopen her claim of service connection for diabetes 
mellitus on a direct basis.  The Board finds that even though the 
September 2006 RO rating decision treated the August 2006 claim 
as a petition to reopen, and classified the issue as whether new 
and material evidence was received to reopen a previously denied 
claim, the May 2002 submission of her active duty service 
obstetrical treatment records is basis for a reconsideration.  
See 38 C.F.R. §§ 3.156(c) and 20.1000.  Reconsideration of an 
appellate decision may be accorded at any time upon allegation of 
obvious error of fact or law, upon discovery of new and material 
evidence in the form of relevant records or reports of the 
service department concerned.  38 C.F.R. § 20.1000.  The Board 
notes that where new and material evidence consists of 
supplemental service department records received after a decision 
becomes final, the former decision will be reconsidered. 38 
C.F.R. 
§ 3.156(c).  Therefore, the Board will proceed on the basis of 
reconsideration and not on the basis of new and material 
evidence. 

On the Veteran's September 2007 VA-9 Substantive Appeal she 
requested a Board hearing in Washington, D.C.; however, in August 
2010 the Veteran withdrew her request for a hearing.  See 
38 C.F.R. § 20.704. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

As noted above, the Veteran's relatively recently submitted 
service treatment records reveal that in April 1977 she had a 
diagnosis of gestational diabetes, class A.  She contends that 
she now has diabetes mellitus that is related to the inservice 
gestational diabetes.  The record, however, contains no medical 
evidence that the Veteran has a current diagnosis of diabetes 
mellitus.

In various statements the Veteran has asserted that there are 
outstanding VA treatment records that reveal she has a diagnosis 
of diabetes mellitus that is due to her gestational diabetes 
mellitus, or that is due to her service-connected sarcoidosis.  
In a claim for compensation, VA must make efforts to obtain the 
claimant's service medical records, other records relating to the 
claimant's military service held or maintained by a government 
agency, VA medical records, and any other relevant records held 
by a federal agency.  38 C.F.R. § 3.159(c)(3).  Therefore, an 
attempt should be made to obtain any outstanding VA treatment 
records that relate to the Veteran's claim of service connection 
for diabetes mellitus, to include any records that relate any 
possible diagnosis of diabetes mellitus.  

If, after any available records added to the claims file, there 
is evidence of a current diagnosis of diabetes mellitus, the 
agency of original jurisdiction (AOJ) should arrange for the 
Veteran to have a VA examination for the purpose of obtaining an 
opinion as to whether current diabetes mellitus is at least as 
likely as not related to  some aspect of service (including her 
in-service diagnosis of gestational diabetes) or if it is at 
least likely as not related to her service-connected sarcoidosis. 

Accordingly, the case is REMANDED for the following action:

1. The AOJ should take appropriate steps to 
contact the Veteran by letter and request 
that she provide sufficient information, and 
if necessary authorization, to enable the 
AOJ to obtain any additional pertinent 
treatment records not currently of record.  
Based on the Veteran's response, the AOJ 
should assist her in obtaining any 
additional evidence identified, following 
the current procedures set forth in 
38 C.F.R. § 3.159.  All records/responses 
received should be associated with the 
claims file.  

If any records sought are not obtained, the 
AOJ should notify the Veteran of the records 
that were not obtained, explain the efforts 
taken to obtain them, and describe the 
further action to be taken.  

2.  THEN, if, and only if, there is 
evidence of a current diagnosis of diabetes 
mellitus, the AOJ should schedule the 
Veteran for a VA examination to ascertain 
the nature and likely etiology of her 
diabetes mellitus.  The goal of the 
examination is to obtain a definitive 
diagnosis, if possible, and to answer the 
question of whether it is at least as likely 
as not that any diagnosed diabetes mellitus 
is related to some aspect of service 
(including her in-service diagnosis of 
gestational diabetes) or is related to the 
Veteran's service-connected disability of 
sacroidosis.  The entire claims file must be 
made available to the examiner, and the 
examination report should include discussion 
of the Veteran's documented medical history 
and assertions.  All appropriate tests and 
studies should be accomplished and all 
clinical findings should be reported in 
detail.  

If diabetes mellitus is diagnosed, and an 
examination is afforded, the examiner should 
answer each of the following questions:

(a)	I
s it at least as likely as not 
that diabetes mellitus is 
related to any aspect of the 
Veteran's period of service, 
specifically, to include in-
service gestational diabetes?

(b)	 Is it at least as 
likely as not that diabetes 
mellitus is due to or aggravated 
by service-connected 
sarcoidosis? 

The examiner should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached.  

3.  The AOJ should review the claims file to 
ensure that all the foregoing requested 
development is completed, and, thereafter, 
arrange for any additional development 
indicated.  The AOJ should then readjudicate 
the claim on appeal.  If any benefit sought 
remains denied, the AOJ should issue an 
appropriate SSOC (Supplemental Statement of 
the Case) and provide the Veteran and her 
representative the requisite time period to 
respond.  The case should then be returned 
to the Board for further appellate review, 
if otherwise in order.  No action is 
required of the appellant unless she is 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
							 
No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, as well 
as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of her claim.  Her 
cooperation in VA's efforts to develop her claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The appellant is also advised that failure to report 
for any scheduled examination may result in the denial of a claim. 
38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


